Mr. Justice Wolf
delivered the opinion of the court.
Section 350 of the Code of Criminal Procedure reads as follows:
“An appeal is taken by filing with the clerk of the court in which the judgment or order appealed from is entered or filed, a notice *329stating tbe appeal from the same, and serving a copy thereof upon the attorney of the adverse party.”
The government moves to dismiss the present appeal because the notice of appeal was not served on the district attorney. The appellant maintains that the cited section does not apply to a misdemeanor, of which the defendant was convicted in this case. Sections 6060 and 6061 of the Compilation of 1911, even if thereunder no notice to the district attorney is necessary, do not apply to appeals from the district courts to this court. Section 347 of the Code of Criminal Procedure provides that:
“An appeal may be taken by the defendant:
1. From a final judgment of conviction. . . ”
A conviction for a misdemeanor is covered by such a provision.
The appeal will be dismissed.